HARDY, Judge.
This is a suit for a declaratory judgment for the purpose of enforcing building restrictions on certain property located in the City of West Monroe, and plaintiffs appeal from judgment rejecting their demands.
Plaintiffs assert error in the holding of the trial court that the original restrictions by the subdivider did not include the whole of several subdivisions and, further, that Act 448 of 1960 is unconstitutional.
The act in question provides that the owners of a majority of the square footage of land in a subdivision may terminate restrictive covenants.
The first objection of appellants is predicated upon the contention that the subdivision affected was not, in itself, a subdivision of property but was only a part of a larger subdivision. On this point we find, as did the trial judge, that, as of the date of the filing of the original restrictions, three separate plats of subdivision were recorded and designated by the use of the words “additions” and “subdivisions”. For this reason, we have no question that the subdivision here concerned falls within the statutory provision of LSA-R.S. 9:5622, and, accordingly, that the owners of a majority of the square footage have the right to terminate building restrictions.
The Act in question is not unreasonable, arbitrary or capricious, and, accordingly, the judgment and action of the Legislature cannot be supervened by court decree.
For the reasons assigned the judgment appealed from is affirmed at appellant’s cost.